DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 10/11/19, 11/15/19, 8/11/20, and 10/21/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The numbers, letters, and reference characters in Fig. 2 are not plain and legible as required by 37 CFR 1.84(p). MPEP 608.02, V. The text in Fig. 2 is blurry and too small.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mu (CN 101074790 A English machine translation) (hereinafter “Mu”). The specification and drawings of Mu show all of the elements recited in claim 1 of this application.
Regarding claim 1, Mu shows a heating adjustment method (p. 1 lines 15 – 17), comprising: calculating an average indoor temperature of a cell (average room temperature value, p. 2 line 32), wherein the average indoor temperature of the cell is an average value of a real-time indoor temperature of each dwelling unit in the cell (from the room temperature detection system, p. 2 lines 29 – 33, further described at p. 3 lines 29 – 39); judging whether the average indoor temperature is within a standard temperature range (weighted average temperature value is compared with the control index temperature, p. 2 lines 33 – 40); and adjusting at least one of a water pump flow Examiner note: the term “standard temperature range” in claims 1, 11, and 18 is not an indefinite term under 112b because paragraphs [0062] – [0065] of the specification of the present application describe what it means. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mu as applied to claim 1 above, and further in view of Stoner et al. (US 8,276,829 B2) (hereinafter “Stoner”). Mu and Stoner are in the applicant’s field of endeavor, a heating adjustment method. These two references, when considered together, teach all of the elements recited in claim 2 of this application.
Mu as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses wherein the calculating the average indoor temperature of the cell comprises: obtaining the real-time indoor temperature of each dwelling unit in the cell collected by a wireless communication module in a smart air conditioner; and calculating the average indoor temperature of the cell according to the real- time indoor temperature of each dwelling unit. Mu further discloses wherein the calculating the average indoor temperature of the cell comprises: calculating the average indoor temperature of the cell (average room temperature value, p. 2 lines 32) according to the real-time indoor temperature of each dwelling unit (from the room temperature detection system, p. 2 lines 29 – 33, further described at p. 3 lines 29 – 39, as set forth in paragraph 8 for claim 1 above). Mu does not explicitly disclose obtaining the real-time indoor temperature of each dwelling unit in the cell collected by a wireless communication module in a smart air conditioner.
Stoner teaches obtaining the real-time indoor temperature of each dwelling unit in the cell (with temperature sensors 18 and 24 in Fig. 1) collected by a wireless communication module (wireless interfaces 20, 26) in a smart air conditioner (16, Fig. 1, and col. 5 lines 37 – 42 and 55 – 61). It would been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Mu by .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mu as applied to claim 1 above, and further in view Hu (CN 205119226 U English machine translation) (hereinafter “Hu”) and Vega (US 10,386,795 B2) (hereinafter “Vega”). Hu and Vega are in the applicant’s field of endeavor, a heating adjustment method. These three references, when considered together, teach all of the elements recited in claim 3 of this application.
Mu as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the adjusting at least one of the water pump flow and the water temperature supplied to the cell comprises: establishing a positive correlation between the average indoor temperature of the cell and an outdoor temperature, the water pump flow and the water temperature based on historical data stored in a database; determining an adjustment amount of at least one of the water pump flow and the water temperature according to the current outdoor temperature and the positive correlation; and adjusting at least one of the water pump flow and the water temperature quantitatively according to the determined adjustment amount. Mu does not explicitly disclose these additional limitations. 
Hu teaches the adjusting at least one of the water pump flow and the water temperature supplied to the cell comprises (water pump flow 9): establishing a positive 
Vega teaches the data is based on historical data stored in a database (120, 160, Fig. 1, col. 7 lines 50 – 65). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Mu as modified by Hu by adding the data is based on historical data stored in a database as taught by Vega in order to utilize data for the curve of Hu that overcompensates due to short term temperature changes in the weather, which enhances accuracy and temperature stability. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mu as modified by Hu and Vega as applied to claim 3 above, and further in view of Nakamura (US 4,775,944) (hereinafter “Nakamura”). Nakamura is also in the applicant’s field of endeavor, a heating adjustment method. These four references, when .
Regarding claim 4, Mu as modified by Hu and Vega as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 4 of this application further discloses the outdoor temperature is obtained by the following steps: determining a geographical location of the cell; and obtaining meteorological data corresponding to the geographical location, wherein temperature information contained in the meteorological data is the outdoor temperature. Mu as modified by Hu and Vega does not explicitly contain these additional limitations. 
Nakamura teaches the outdoor temperature is obtained by the following steps: determining a geographical location of the cell (implicitly taught by “a data base which stores data for forecasting weather or atmospheric phenomena near
Regarding claim 5, Mu as modified by Hu and Vega as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 5 of this application further discloses the outdoor temperature is obtained by the following steps: determining a geographical location of the cell; and obtaining weather forecast information corresponding to the geographical location, and determining the outdoor temperature in a preset duration in the future based on the weather forecast information. Mu as modified by Hu and Vega does not explicitly contain these additional limitations. 
Nakamura teaches the outdoor temperature is obtained by the following steps: determining a geographical location of the cell (implicitly taught by “a data base which stores data for forecasting weather or atmospheric phenomena near a congregated or multi-stored house on the basis of the data from the weather information sensor 1”, col. 2 lines 20 – 23); and obtaining weather forecast information corresponding to the geographical location (col. 2 lines 16 – 19), and determining the outdoor temperature in a preset duration in the future based on the weather forecast information (col. 3 lines 15 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Mu by adding the weather forecast steps as taught by Nakamura in order to perform heating adjustments commensurate with the expected outside weather and not short-term phenomena like sudden cold fronts or storms. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mu as applied to claim 1 above, and further in view of Brauns (DE 10057834 A1 English machine translation) (hereinafter “Brauns”). Brauns is also in the applicant’s field of .
Regarding claim 6, Mu as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses determining whether at least one of the water pump flow and the water temperature supplied to the cell exceeds a corresponding preset threshold value when the average indoor temperature is not within the standard temperature range; and sending an alarm prompt when at least one of the water pump flow and the water temperature supplied to the cell exceeds the corresponding preset threshold value. 
Mu further discloses determining whether at least one of the water pump flow and the water temperature supplied to the cell exceeds a corresponding preset threshold value when the average indoor temperature is not within the standard temperature range (implicitly taught since the control system monitors the valve, pump, temperatures, and flow, p. 4 lines 7 – 12, and the automatic heat source adjustment system adjusts production of heating network and output of the heat source to ensure a balance, p. 4 lines 27 – 33). Mu does not explicitly disclose sending an alarm prompt when at least one of the water pump flow and the water temperature supplied to the cell exceeds the corresponding preset threshold value.
Brauns teaches sending an alarm prompt when at least one of the water pump flow and the water temperature supplied to the cell exceeds the corresponding preset threshold value (if a value exceeds a specified limit, an optical or acoustic alarm can be triggered, para. [0019]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Mu by 
Regarding claim 7, Mu as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses calculating a difference between the real-time indoor temperature of each dwelling unit in the cell and the average indoor temperature of the cell; and sending an alarm prompt when an absolute value of the difference is greater than or equal to a preset threshold value. 
Mu further discloses calculating a difference between the real-time indoor temperature of each dwelling unit in the cell and the average indoor temperature of the cell (p. 5 lines 14 – 18) but does not explicitly disclose sending an alarm prompt when an absolute value of the difference is greater than or equal to a preset threshold value.
Brauns teaches sending an alarm prompt when an absolute value of the difference is greater than or equal to a preset threshold value (if a value exceeds a specified limit, an optical or acoustic alarm can be triggered, para. [0019]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Mu by adding the alarm as taught by Brauns in order to alert an operator of a possible malfunction to take corrective action promptly before it causes extensive damage.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mu as modified by Vega. These two references, when considered together, teach all of the elements recited in claims 11 and 18 of this application. 
Regarding claim 11, Mu discloses a heating adjustment device (p. 1 lines 15 – 17), comprising: an automatic control system (p. 4 lines 22 – 25); wherein the automatic control system is configured to: calculate an average indoor temperature of a cell (average room temperature value, p. 2 line 32), wherein the average indoor temperature of the cell is an average value of a real-time indoor temperature of each dwelling unit in the cell (from the room temperature detection system, p. 2 lines 29 – 33, further described at p. 3 lines 29 – 39); judge whether the average indoor temperature is within a standard temperature range (weighted average temperature value is compared with the control index temperature, p. 2 lines 33 – 40); and adjust at least one of a water pump flow and a water temperature supplied to the cell when the average indoor temperature is not within the standard temperature range (if the weighted average is lower than the index temperature the heat source output, which is construed as the water temperature, is increased, and if the average is higher, the heat source output is reduced, p. 2 line 40 – p. 3 line 3). Mu does not explicitly disclose the automatic control system comprises a processor; and a memory for storing instructions executable by the processor. 
Vega teaches the automatic control system (600) comprises a processor (610); and a memory (615, Fig. 6, col. 12 lines 43 – 51) for storing instructions executable by the processor (col. 2 lines 40 – 46 and 62 – 66). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mu by specifying that the control system includes a processor and memory for storing instructions as taught by Vega in order to specify the apparatus that is needed to provide a controller capable of automatically performing calculating, judging, 
Regarding claim 18, Mu discloses an automatic control system (p. 4 lines 22 – 25) that, cause the heating adjustment device (p. 1 lines 15 – 17) to perform a method comprising: calculating an average indoor temperature of a cell (average room temperature value, p. 2 line 32), wherein the average indoor temperature of the cell is an average value of a real-time indoor temperature of each dwelling unit in the cell (from the room temperature detection system, p. 2 lines 29 – 33, further described at p. 3 lines 29 – 39); judging whether the average indoor temperature is within a standard temperature range (weighted average temperature value is compared with the control index temperature, p. 2 lines 33 – 40); and adjusting at least one of a water pump flow and a water temperature supplied to the cell when the average indoor temperature is not within the standard temperature range (if the weighted average is lower than the index temperature the heat source output, which is construed as the water temperature, is increased, and if the average is higher, the heat source output is reduced, p. 2 line 40 – p. 3 line 3). Mu does not explicitly disclose the automatic control system comprises a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor of a heating adjustment device, cause the heating adjustment device to perform a method. 
Vega teaches a non-transitory computer-readable storage medium comprising instructions (col. 2 lines 62 – 66) that, when executed by a processor of a heating adjustment device (610, Fig. 6), cause the heating adjustment device to perform a method (col. 12 lines 43 – 44, including the methods of the flow charts in Figs. 4 and 5). .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mu as modified by Vega as applied to claim 11 above, and further in view of Stoner. These three references, when considered together, teach all of the elements recited in claim 12 of this application. Mu as modified by Vega as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses the processor is further configured to: obtain the real-time indoor temperature of each dwelling unit in the cell collected by a wireless communication module in a smart air conditioner; and calculate the average indoor temperature of the cell according to the real-time indoor temperature of each dwelling unit. 
Mu further discloses the processor is further configured to: calculate the average indoor temperature of the cell (average room temperature value, p. 2 lines 32) according to the real-time indoor temperature of each dwelling unit (from the room temperature detection system, p. 2 lines 29 – 33, further described at p. 3 lines 29 – 39, as set forth in paragraph 8 for claim 1 above). Mu does not explicitly disclose the processor is further configured to: obtain the real-time indoor temperature of each 
Stoner teaches the processor (10) is further configured to: obtain the real-time indoor temperature of each dwelling unit in the cell (with temperature sensors 18 and 24 in Fig. 1) collected by a wireless communication module (wireless interfaces 20, 26) in a smart air conditioner (16, Fig. 1, and col. 5 lines 37 – 42 and 55 – 61). It would been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mu by adding the obtaining step as taught by Stoner in order to specify the wireless apparatuses  that can be used to collect the necessary dwelling unit temperature to make the calculating step since the Mu reference is silent as to any wireless apparatus that can be used, and wireless communication is beneficial because it does not require wires to be strung together through each dwelling in a cell.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mu as modified by Vega as applied to claim 11 above, and further in view Hu. These three references, when considered together, teach all of the elements recited in claim 13 of this application.
Mu as modified by Vega as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses the processor is further configured to: establish a positive correlation between the average indoor temperature of the cell and an outdoor temperature, the water pump flow and the water temperature based on historical data stored in a database; determine an adjustment amount of at least one of the water pump flow and the water temperature 
Hu teaches the processor (1) is further configured to: establish a positive correlation between the average indoor temperature of the cell and an outdoor temperature, the water pump flow and the water temperature (p. 3 lines 7 – 13, and p. 4 lines 41 – 43); determine an adjustment amount of at least one of the water pump flow and the water temperature according to the current outdoor temperature and the positive correlation (p. 4 line 43 – p. 5 line 6); and adjust at least one of the water pump flow and the water temperature quantitatively according to the determined adjustment amount (p. 4 line 43 – p. 5 line 17). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mu by adding the correlation as taught by Hu in order to adjust the flow or temperature by an amount that will be effective to have the desired result on temperature in the dwelling unit in a timely manner. Hu does not explicitly teach the data is based on historical data stored in a database.
Vega further teaches the data is based on historical data stored in a database (120, 160, Fig. 1, col. 7 lines 50 – 65). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mu as modified by Hu by adding the data is based on historical data stored in a database as taught by Vega in order to utilize data for the curve of Hu that . 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mu as modified by Vega and Hu as applied to claim 13 above, and further in view of Nakamura. These four references, when considered together, teach all of the elements recited in claims 14 and 15 of this application.
Regarding claim 14, Mu as modified by Vega and Hu as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 14 of this application further discloses the processor is further configured to: determine a geographical location of the cell; and obtain meteorological data corresponding to the geographical location, wherein temperature information contained in the meteorological data is the outdoor temperature. Mu as modified by Vega and Hu does not explicitly disclose these additional limitations.
Nakamura teaches the processor is further configured to: determine a geographical location of the cell (implicitly taught by “a data base which stores data for forecasting weather or atmospheric phenomena near a congregated or multi-stored house on the basis of the data from the weather information sensor 1”, col. 2 lines 20 – 23); and obtain meteorological data corresponding to the geographical location, wherein temperature information contained in the meteorological data is the outdoor temperature (col. 2 lines 16 – 19). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mu by adding obtaining the outdoor temperature by the method as taught by Nakamura in order to reduce costs by obtaining temperature information in the vicinity of the cell by a weather 
Regarding claim 15, Mu as modified by Vega and Hu as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 15 of this application further discloses the processor is further configured to: determine a geographical location of the cell; and obtain weather forecast information corresponding to the geographical location, and determining the outdoor temperature in a preset duration in the future based on the weather forecast information. Mu as modified by Vega and Hu does not explicitly disclose these additional limitations.
Nakamura teaches the processor is further configured to: determine a geographical location of the cell (implicitly taught by “a data base which stores data for forecasting weather or atmospheric phenomena near a congregated or multi-stored house on the basis of the data from the weather information sensor 1”, col. 2 lines 20 – 23); and obtain weather forecast information corresponding to the geographical location (col. 2 lines 16 – 19), and determining the outdoor temperature in a preset duration in the future based on the weather forecast information (col. 3 lines 15 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mu by adding the weather forecast steps as taught by Nakamura in order to perform heating adjustments commensurate with the expected outside weather and not short-term phenomena like sudden cold fronts or storms.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu as modified by Vega as applied to claim 11 above, and further in view of Brauns .
Regarding claim 16, Mu as modified by Vega as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 16 of this application further discloses the processor is further configured to: determine whether at least one of the water pump flow and the water temperature supplied to the cell exceeds a corresponding preset threshold value when the average indoor temperature is not within the standard temperature range; and send an alarm prompt when at least one of the water pump flow and the water temperature supplied to the cell exceeds the corresponding preset threshold value. 
Mu further discloses determine whether at least one of the water pump flow and the water temperature supplied to the cell exceeds a corresponding preset threshold value when the average indoor temperature is not within the standard temperature range(implicitly taught since the control system monitors the valve, pump, temperatures, and flow, p. 4 lines 7 – 12, and the automatic heat source adjustment system adjusts production of heating network and output of the heat source to ensure a balance, p. 4 lines 27 – 33). Mu does not explicitly disclose send an alarm prompt when at least one of the water pump flow and the water temperature supplied to the cell exceeds the corresponding preset threshold value.
Brauns teaches send an alarm prompt when at least one of the water pump flow and the water temperature supplied to the cell exceeds the corresponding preset threshold value (if a value exceeds a specified limit, an optical or acoustic alarm can be triggered, para. [0019]). It would have been obvious to a person having ordinary skill in 
Regarding claim 17, Mu as modified by Vega as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 17 of this application further discloses the processor is further configured to: calculate a difference between the real-time indoor temperature of each dwelling unit in the cell and the average indoor temperature of the cell; and send an alarm prompt when an absolute value of the difference is greater than or equal to a preset threshold value.
Mu further discloses the processor is further configured to: calculate a difference between the real-time indoor temperature of each dwelling unit in the cell and the average indoor temperature of the cell (p. 5 lines 14 – 18) but does not explicitly disclose send an alarm prompt when an absolute value of the difference is greater than or equal to a preset threshold value.
Brauns teaches send an alarm prompt when an absolute value of the difference is greater than or equal to a preset threshold value (if a value exceeds a specified limit, an optical or acoustic alarm can be triggered, para. [0019]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mu by adding the alarm as taught by Brauns in order to alert an operator of a possible malfunction to take corrective action promptly before it causes extensive damage.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746